NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                                  Argued April 18, 2018
                                  Decided April 23, 2018



                                           Before

                             DIANE P. WOOD, Chief Judge

                             JOEL M. FLAUM, Circuit Judge

                             FRANK H. EASTERBROOK, Circuit Judge



No. 17-2774                                                  Appeal from the United
                                                             States District Court for the
UNITED STATES OF AMERICA,                                    Northern District of Indiana,
      Plaintiff-Appellee,
                                                             Hammond Division.
              v.
                                                             No. 2:16-CR-27
ERIC DILLON,                                                 Philip P. Simon, Judge.
      Defendant-Appellant.


                                            Order

    While robbing a convenience store, Eric Dillon gratuitously shot a cashier, who died.
He was prosecuted for violating the Hobbs Act, 18 U.S.C. §1951, and committing mur-
der with a firearm during a crime of violence, 18 U.S.C. §924(j)(1). After pleading guilty
to these charges, Dillon was sentenced to 510 months’ imprisonment.

    The presentence report concluded that a person convicted of violating §924(j) must
be sentenced to at least 10 years in prison, which must run consecutively to any other
sentence (such as the one for violating the Hobbs Act). Section 924(j) makes it a crime to
kill someone in the course of committing acts that violate §924(c), which has a 10-year
No. 17-2774                                                                              Page 2


minimum sentence for discharging a firearm during a crime of violence. The PSR con-
cluded that, by incorporating the elements of subsection (c), subsection (j) absorbed its
penalty as well—even though §924(j)(1) says that if the killing is murder (as opposed to
manslaughter) then the punishment is “death or … imprisonment for any term of years
or for life”.

   One court of appeals has held that §924(j) does not have a 10-year minimum. See
United States v. Julian, 633 F.3d 1250 (11th Cir. 2011). Other courts of appeals disagree.
See, e.g., United States v. Berrios, 676 F.3d 118, 140–44 (3d Cir. 2012); United States v. Bran,
776 F.3d 276, 281–82 (4th Cir. 2015); United States v. Dinwiddie, 618 F.3d 821, 837 (8th Cir.
2010); United States v. Battle, 289 F.3d 661, 665–69 (10th Cir. 2002). The district judge said
that he was persuaded by the majority view. But he also said that the issue (which also
potentially affected grouping under the Sentencing Guidelines) did not matter:

     [E]ven if I’m incorrect in the way I have calculated the sentencing guidelines
     or even if I’m incorrect in the 924(j) having to be consecutive to the Hobbs Act
     robbery conviction, the sentence that I’m about to announce is precisely the
     sentence that I would have arrived at in any event because I think it is a just
     sentence irrespective of whether I precisely calculated the guidelines and,
     again, irrespective of whether 924(j) has to be consecutive or concurrent. I
     view that as, frankly, an academic exercise … .

We have encouraged sentencing judges to state on the record whether the resolution of
disputed issues affects the punishment and have held that a statement of irrelevance
means that we need not engage in what this judge called an “academic exercise”. See,
e.g., United States v. Snyder, 865 F.3d 490, 500–01 (7th Cir. 2017) (collecting cases). See
also Molina-Martinez v. United States, 136 S. Ct. 1338, 1346–47 (2016). The judge made
such a statement here, and we have no reason to doubt that questions about the relation
between §924(c) and §924(j) are indeed irrelevant to the sentence. Because §924(j)(1) au-
thorizes “any term of years,” a sentence of 510 months is lawful whether or not the two
counts are grouped, whether or not the minimum sentence under §924(j) is 120 months,
and whether or not the §924(j) sentence must run consecutively to the §1951 sentence—
which per Dean v. United States, 137 S. Ct. 1170 (2017), could be as low as zero.

    At oral argument Dillon’s lawyer insisted that the dispute nonetheless requires ap-
pellate resolution, because the PSR’s statements may affect his treatment in prison or his
likelihood of receiving clemency. But Fed. R. Crim. P. 32(i)(3)(B) tells us that a dispute
about the PSR need not be resolved if the judge states on the record that the PSR’s
statements will not be relied on because the topic does not affect the sentence. The dis-
trict judge stated exactly this and thus complied with all obligations under Rule 32(i).
No. 17-2774                                                                        Page 3


    Any further discussion of the legal issues is inappropriate, because they do not mat-
ter to the outcome. The judgment is

                                                                               AFFIRMED.